DETAILED ACTION
Allowable Subject Matter

Claim(s) 1 – 8, 11 – 17, and 20 - 24 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art teaches a method of reconstructing a Network Abstraction Layer (NAL) unit for video decoding using at least one processor, the method comprising: decoding a first syntax element comprising a first fixed length, binary-coded NAL unit syntax element included in a NAL unit header; determining, based on the first syntax element, a NAL unit class comprising a plurality of NAL unit types; decoding a second syntax element comprising a second fixed length, binary-coded NAL unit syntax element included in the NAL unit header, the second syntax element being different from the first syntax element; and based on the NAL unit class being a first NAL unit class, determining a NAL unit type from among the plurality of NAL unit types using a combination of the NAL unit class and the second syntax element, and reconstructing the NAL unit based on the determined NAL unit type, wherein the NAL unit type is determined by using a value of a forbidden zero bit included in the NAL unit header as a demultiplexing point.  However, the closest prior art teaches wherein the first syntax element comprises a NAL unit class field, wherein the second syntax element comprises a temporal identifier (TID) field, and wherein the value of the forbidden zero bit, a value of the NAL unit class field, and a value of the TID field are used as demultiplexing points to determine the NAL unit type.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487